Citation Nr: 0507577	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  97-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether VA properly reduced the veteran's award of improved 
disability pension based on countable annual income from 
December 1999 to December 2002, to include whether the 
veteran was afforded due process in that determination.

(The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for schizophrenia, hemorrhoids and a disability of 
the right wrist, service connection for a disability of the 
knees, the right foot, residuals of a head injury, and a 
dental disability, special monthly pension (SMP) based on the 
need of the veteran's the regular aid and attendance of 
another person (A&A), SMP based on a spouse's need of A&A, 
and a total compensation rating based on individual 
unemployability (TDIU) are addressed in a separate decision 
under the same docket number.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
December 1955.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In February 2003 the 
RO proposed to terminate the veteran's nonservice-connected 
disability pension and a June 2003 RO correspondence advised 
him of the decision to implement the termination in order to 
recover an overpayment based upon excess income for the 
stated period.

In August 2004 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran had been in receipt of improved disability 
pension for a number of years that was calculated based on 
his Social Security Administration (SSA) benefit and on no 
countable income from any other source for himself or his 
spouse.

2.  In December 1999 the veteran's spouse was awarded SSA 
benefits and that agency reported her annual payments from 
1999 to 2002 were $366, $4488, $4668, $4776, respectively; 
for the same period SSA reported the veteran received $4661, 
$4815, $4968 and $5176 in benefit payments. 

3.  The veteran also received $11,079 in wages from VA 
employment during 2001 and he had no other employment during 
the period in question.

4.  A November 2001 VA award letter advised the veteran that 
his improved pension award monthly rate was calculated based 
solely upon his SSA earnings; no income from other sources 
was listed. 

5.  Upon receipt of the SSA and wage income information for 
the period from December 1999 to December 2002, in June 2003 
the RO reduced the veteran's pension effective December 1, 
1999, taking into consideration the annual SSA benefits for 
his spouse and VA wages he received in 2001.

6.  The evidence does not establish that the veteran was 
entitled to monthly rates of improved disability pension 
calculated solely on his SSA benefits beginning annually from 
December 1999 through December 2002; the RO advised him in a 
timely manner of the basis for its determination and the 
courses of action available to him if he challenged the 
determination.


CONCLUSION OF LAW

The veteran's award of improved disability pension was 
properly reduced effective December 1, 1999, based on 
countable annualized income.  38 U.S.C.A. §§ 1503, 1521, 5107 
(West 2002); 38 C.F.R. §§ 3.23, 3.103, 3.271 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record contains a copy of a VA form letter (VA Form 20-
8993) dated in November 1998 that advised the veteran his 
monthly improved pension award would be $570 effective 
December 1998, and that it was calculated based upon his SSA 
income alone.  

The veteran was informed that any change in income from all 
sources should be reported, and that if a change occurred 
other than through the annual SSA increase, VA should be 
notified immediately.  

The veteran received $583 effective December 1999, and in 
November 2000 he provided a copy of the January 2000 SSA 
award letter to his spouse showing her SSI benefit from March 
2000.  

The VA Form 20-8993 dated in November 2001 advised the 
veteran his monthly improved pension award effective in 
December 2001 of $621 was calculated solely based on his SSA 
income, as no other income was reported.  The letter advised 
him to notify VA if the income information was not correct 
and to notify VA immediately if there were a change in income 
other than the annual SSA increase.  

The record shows that the RO issued the veteran a letter in 
February 2003 that advised him the RO was proposing to stop 
his improved pension payments effective from "September 
1996" on account of his VA employment since 1998 and 
combined SSA pension income beginning in 1999.  He was asked 
to submit W-2 forms from 1996 to the date he terminated 
employment.  He was advised that he had 60 days to submit 
evidence against the proposed adjustment, and the letter 
referred him to an attached statement of his due process 
rights.  He has on many occasions submitted an annotated copy 
of the letter arguing he did not work at VA in any year other 
than 2001 during the time period reflected in the letter.  In 
February 2004 and May 2004 annotated versions he asserted VA 
used false household income and reduced his benefit without 
due process or notice.  

In rebuttal, the veteran also submitted numerous 
correspondences, including one submission of 109 pages of 
financial information, to the RO wherein he challenged the 
proposed termination/reduction on the grounds that he was a 
VA employee only from April 2001 through December 2001, and 
he disputed the claim that his spouse received SSA pension.  
He often noted the maximum compensation rate for totally 
disabled veterans in his correspondence.  



Included in the information was a SSA letter dated in October 
2000 explaining to the veteran's spouse about her SSA 
payments that began in December 1999.

The documents on file include a Standard Form (SF) 50-B 
showing the veteran resigned from his VA position as a food 
service worker effective in December 2001.  The form showed a 
service computation date in June 1998.  

Another SF 50-B dated in April 2001 shows that he was hired 
that month on a temporary appointment not to exceed one year.  
He annotated these forms on many occasions with argument 
and/or explanations regarding his employment with VA.

He also submitted a copy of a federal tax return for 2001 and 
a VA-generated Form W-2 for 2001 showing $11,079 in wages.  
This amount corresponded to the amount entered on the tax 
return for wage income in that year.  This amount also 
appeared in SSA cumulative earning statements that showed 
only $521 earned in 1999 and no other income reported for the 
veteran in the years since 1995.  

The veteran also submitted the SSA Form 1099 for himself and 
his spouse for years 1999-2002.  Her annual payments from 
1999 through 2002 were $366, $4488, $4668, and $4776, 
respectively.  His annual payment for each year was, 
respectively, $4661, $4815, $4968 and $5176.  

In June 2003, VA issued a decision letter that informed the 
veteran that his pension was adjusted beginning in December 
1999 based upon his spouse's SSA benefit, and that the annual 
benefit adjustment from December of each year beginning in 
1999 through 2002 based upon the countable annual income 
resulted in a monthly pension entitlement of $552 effective 
December 1999, $215 December 1990, $0 December 2001, and $235 
from December 2002.  He was advised that this calculation 
resulted in an overpayment of $14,838, and that he could 
request a waiver.  

A separate letter in June 2003 from the VA Debt Management 
Center (DMC) advised him, among other things, that his entire 
check would be withheld beginning September 30, unless he 
contacted VA within 30 days.  He did so in June 2003 and his 
request for waiver was referred to the waiver committee in 
August 2003.  There is no decision on his waiver request of 
record.  

On recalculation in April 2004 the corrected overpayment was 
stated as $17,464.  The veteran was advised of this 
determination and the adjustment to the previous amount, 
which he had previously disagreed with.  A May 2004 VA letter 
indicated he was entitled to receive $220 a month in pension 
benefits beginning in May 2004.

At the Board hearing in 2004, the veteran argued he did not 
receive due process in the pension matter, as he did not have 
income from 1996 to 1998, that his spouse was mistakenly 
identified as a veteran, that his payment was stopped the 
previous September, and that he was just notified.  He also 
argued that VA used false evidence (p. 2-3).


Criteria

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran. 38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income for the 12-month 
annualized period in which received unless specifically 
excluded. 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  

Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), 
(d)(4).  

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income) shall be included except for 
listed exclusions.  Income of a spouse is determined under he 
same rules applicable to a veteran.  See 38 U.S.C.A.  § 
1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  
SSA income is not specifically excluded under 38 C.F.R. § 
3.272.  Such income is therefore included as countable 
income.  Medical expenses in excess of five percent  of the 
maximum annual pension rate, which have been paid, may be 
excluded from an individual's income for the same 12-month  
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).

The effective date of discontinuance of pension or 
compensation to or for a veteran will be the earliest of the 
dates stated in this section. Where an award is reduced, the 
reduced rate will be payable the day following the date of 
discontinuance of the greater benefit.  38 C.F.R. § 3.501.

The effective date of a rating which results in the 
reduction or discontinuance of an award will be in 
accordance with the facts found except as provided in Sec. 
3.105. The effective date of reduction or discontinuance of 
an award of pension, compensation, or dependency and 
indemnity compensation for a payee or dependent will be the 
earliest of the dates stated in these paragraphs unless 
otherwise provided. 



Where an award is reduced, the reduced rate will be 
effective the day following the date of discontinuance of 
the greater benefit. Annual income. See Sec. 3.660.  (b) 
Error; payee's or administrative. (1) Effective date of 
award, or day preceding act, whichever is later, but not 
prior to the date entitlement ceased, on an erroneous award 
based solely on an act of commission or omission by a payee 
or with the payee's knowledge.

There shall be no recovery of payments or overpayments (or 
any interest thereon) of any benefits under any of the laws 
administered by the Secretary whenever the Secretary 
determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of the indebtedness by the 
Secretary to the payee, or within such longer period as the 
Secretary determines is reasonable in a case in which the 
payee demonstrates to the satisfaction of the Secretary that 
such notification was not actually received by such payee 
within a reasonable period after such date.  

The Secretary shall include in the notification to the payee 
a statement of the right of the payee to submit an 
application for a waiver under this subsection and a 
description of the procedures for submitting the application. 
(b) With respect to any loan guaranteed, insured, or made 
under chapter 37 of this title, the Secretary shall, except 
as provided in subsection (c) of this section, waive payment 
of an indebtedness to the Department by the veteran (as 
defined in sections 101, 3701, and 3702(a)(2)(C)(ii) of this 
title), or the veteran's spouse, following default and loss 
of the property, where the Secretary determines that 
collection of such indebtedness would be against equity and 
good conscience.  

An application for relief under this subsection must be made 
within one year after the date on which the veteran receives 
notice by certified mail with return receipt requested from 
the Secretary of the indebtedness.  


The Secretary shall include in the notification a statement 
of the right of the veteran to submit an application for a 
waiver under this subsection and a description of the 
procedures for submitting the application. (c) The recovery 
of any payment or the collection of any indebtedness (or any 
interest thereon) may not be waived under this section if, in 
the Secretary's opinion, there exists in connection with the 
claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person or 
persons having an interest in obtaining a waiver of such 
recovery or the collection of such indebtedness (or any 
interest thereon). (d) No certifying or disbursing officer 
shall be liable for any amount paid to any person where the 
recovery of such amount is waived under subsection (a) or 
(b). (e) Where the recovery of a payment or overpayment made 
from the National Service Life Insurance Fund or United 
States Government Life Insurance Fund is waived under this 
section, the fund from which the payment was made shall be 
reimbursed from the National Service Life Insurance 
appropriation or the military and naval insurance 
appropriation, as applicable.  38 U.S.C.A. § 5302.

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.

(b) Application. A request for waiver of an indebtedness 
under this section shall only be considered: 

(1) If made within 2 years following the date of a notice of 
indebtedness issued on or before March 31, 1983, by the 
Department of Veterans Affairs to the debtor, or 

(2) Except as otherwise provided herein, if made within 180 
days following the date of a notice of indebtedness issued on 
or after April 1, 1983, by the Department of Veterans Affairs 
to the debtor. 





The 180 day period may be extended if the individual 
requesting waiver demonstrated to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the Department of  Veterans Affairs or the 
postal authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding). 

If the requester does substantiate that there was such a 
delay in the receipt of the notice of indebtedness, the 
Chairperson shall direct that the 180 day period be computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  38 C.F.R. § 1.963.

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  38 C.F.R. § 3.103(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102, 4.3 (2004).


Analysis

Preliminary Matter: Duties to Notify & to Assist

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required because 
there is no reasonable possibility that it would aid in 
substantiating the appellant's claim.  He has been notified 
of his procedural and appellate rights.  Furthermore, he has 
been provided with the laws and regulations pertinent to this 
claim, and has been afforded the opportunity to present 
arguments in favor of his claim in writing and in person at a 
Board hearing.  He also met with RO personnel regarding this 
matter.  The RO considered the validity of the debt in the 
statement of the case issued in May 2004 as a part of the 
consideration of claim that he did not receive due process.  
The substantive appeal contained argument directed to this 
issue. 

Moreover, this is a matter to which the holding in Barger v. 
Principi, 16 Vet. App. 132 (2002) applies and thus the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) is not 
applicable.  Therefore, there is no reasonable possibility 
that any further assistance would aid in substantiating the 
claim.  (38 U.S.C. § 5103A(a)).  This matter arose from a 
determination of an overpayment of VA benefits, which is 
addressed in Chapter 53.


Reduction of Pension Award

Turning to the merits of this claim, the veteran was awarded 
SSA initially many years earlier, and his improved pension 
benefit had been routinely calculated based solely upon his 
SSA benefit.  Effective in December 1999 his spouse also 
received SSA benefits that were countable income in 
determining his improved pension benefit.  When that amount 
was added to the veteran's SSA benefit, his total countable 
income as of December 1999 going forward was increased 
thereby warranting a reduction in his improved pension award.  

Moreover in 2001 he had approximately $11,000 in wage income 
from VA employment, which increased his countable income for 
that year above the level for any pension benefit for a 
veteran in his status.  

All during the period in question, the veteran's pension 
benefit was calculated solely on the basis of his SSA benefit 
payment.  It was in 2003 that he confirmed the SSA benefit 
for his spouse beginning in 1999, and the wage income from 
2001.  He clearly was aware from the annual benefit notices 
that he was obligated to immediately report changes in total 
income.  

The Board has reviewed the calculations of the RO in 
computing the veteran's income for the periods involved, and 
does not find that he was entitled to amounts paid beginning 
in December 1999.  The RO in 2003 carefully considered the 
undisputed countable income, as this income for the veteran 
and his spouse has been independently verified in information 
the veteran submitted.  

The veteran has maintained that he was not afforded due 
process in this matter.  He also disputes that his spouse 
received SSA benefits, although this argument is difficult to 
advance when he has submitted SSA benefit information for his 
spouse.  His argument the RO erroneously referred to his 
spouse as a veteran has no bearing on the issue under 
consideration since the question turns on countable income 
and the veteran's right to receive improved pension benefits 
at a determined rate.  These issues are not affected by 
whether or not his spouse is a veteran.  On one point the 
veteran is correct, he did not have VA employment in any year 
relevant to this claim other than in 2001, and the RO appears 
to have recognized its misstatement when it recomputed the 
improved pension award in 2003.   

Thus, based on the SSA benefits received by the veteran's 
spouse beginning in late 1999, and the additional wage income 
he received in 2001, he would not have been entitled to 
monthly rates of improved disability pension in excess of 
those ultimately calculated for the periods starting with the 
month his spouse began receiving SSA benefits.  He directs 
his effort to discrediting the household income VA 
considered, although this was verified through information he 
provided to VA.

There are procedural due process requirements that are 
applicable in the context of an overpayment issue which forms 
the underlying basis for this appeal.  Once VA has determined 
there is a debt, the debtor must be advised of the fact of 
the debt and that he may dispute its existence or amount, as 
well as request waiver of it.  If the debtor in any way 
disputes the existence of the debt, the RO must review the 
accuracy of the debt determination and if the debtor is 
unsatisfied, he may appeal.  Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991).  See also 38 C.F.R. § 1.911 (2003); 
VAOPGCPREC 6-98.  

The RO fully complied with these requirements, as it 
responded to his dispute of the proposed adjustment in 
February 2003 by reviewing the accuracy of its debt 
determination and, finding the debt properly established 
based upon the correct countable income, told him of the 
right to challenge this determination and to request a 
waiver.

In addition, statutory due process requirements apply to the 
appellant's waiver request which is a separate matter from 
whether VA could assess an overpayment properly.  38 U.S.C.A. 
§ 5302 (West 2002) requires that VA notify a payee of VA 
benefits of a debt owed by the payee to VA because of payment 
or overpayment of the benefits and, as part of that 
notification, of the right to submit an application for 
waiver of the indebtedness and the procedures for submitting 
the application.  38 U.S.C.A. § 5302(a) (West 2002); See 38 
C.F.R. § 1.963(b) (2004) (procedures for applying for 
waiver).  The Board notes that two documents in June 2003 
confirm that VA gave this notice to the appellant, and other 
information on file confirms that his request for waiver was 
being considered.  However, that matter is separate from the 
underlying issue of whether VA acted properly in reducing his 
improved pension award. 

The RO in a June 11, 2003 letter told the appellant that his 
pension benefits were being reduced due to income in excess 
of the limitations, and the amount of the overpayment.  The 
June 13, 2003 DMC letter informed him that he had been 
overpaid in the amount of $14,838, the same amount as stated 
in the previous letter, and advised him that he was 
responsible for repaying this debt unless waived.  

In both letters the RO informed him that he had a right to 
request a waiver of the overpayment and the DMC letter added 
he had the right to have an oral hearing.  The notice also 
provided a description of the procedures for submitting an 
application for waiver.  Thus, VA fulfilled the statutory 
obligation that it had to give him the information needed to 
prosecute a waiver claim. 

Having found that the RO fulfilled all of the procedural due 
process requirements regarding the appellant's claim as to 
the validity of the debt and request for waiver of VA's 
overpayment, the Board will reiterate that the RO found the 
veteran had been overpaid and that the amount of the debt as 
stated are valid.  

He disputed the determination, but the RO letter in June 2003 
accurately characterized the additional income that he did 
not report but was obligated to report in preceding years.  
The DMC letter also correctly calculated the amount of the 
overpayment.

Thus, because the veteran's income exceeded the amount upon 
which his benefit was calculated when his spouse began 
receiving regular SSA payments, the RO properly took into 
account the amount that had been paid to her after this date, 
and he has not provided a valid challenge to including her 
SSA benefit in calculating his VA pension benefit.  His wage 
income in 2001 is challenged, and as with the SSA benefit 
payments, he verified the income.

In summary, the veteran was afforded due process to contest 
the creation of the debt and seek a waiver.  His argument 
that false evidence was used against him has no plausible 
basis in fact since the evidence VA relied on was evidence he 
provided, and it consisted of verified benefit payments and 
wage information from its source.  

That the RO apparently misconstrued information in initially 
alleging the extent of VA employment is unfortunate, but that 
does not rise to the level of false evidence since the matter 
at hand only concerned benefit payments regularly made to his 
spouse beginning in late 1999, that he documented, and 
additional VA wage income he received in 2001 that he 
verified having received.  


ORDER

VA having properly reduced the veteran's award of improved 
disability pension based on countable annual income from 
December 1999 to December 2002, and having afforded due 
process in that determination, the appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


